Exhibit 10.33



Graphic [acm-20200930xex10d33001.jpg]



EMPLOYMENT AGREEMENT (Agreement)

between

AECOM AUSTRALIA PTY LTD (the COMPANY)

and

LARA POLONI

--------------------------------------------------------------------------------



1.     Date of Commencement

Your commencement date with the Company is August 15, 2020 and your employment
will continue until terminated by either party in accordance with this
Agreement. The Company recognises your prior service from 14 June 1994 for the
purposes of all service-related entitlements, with the exception of severance
entitlements which are covered by the AECOM Change in Control Severance Policy
for Key Executives and the AECOM Senior Leadership Severance Plan. Your
employment is conditional upon you being an Australian citizen, holding current
Australian residency or valid visa status for eligibility to work in Australia.
You agree that the offer letter dated 13 June 2020 issued by the Company’s U.S.
entity to you as well as any other employment agreement you previously entered
with the Company or its parents/subsidiaries/affiliates (if any) is here by
superseded and will terminate automatically and without the provision of notice
or any entitlement to compensation upon the commencement of your employment with
the Company pursuant to this Agreement, except that the last paragraph on page
one (1) in the 13 June 2020 offer letter that sets forth the 2021 Fiscal Year
long term inventive (“LTI”) award opportunity shall remain in effect.

2.     Position and Reporting

You are assigned to the full-time permanent position of President of AECOM, a
Delaware corporation (“AECOM”), which is with the ultimate parent of the
Company.

In this capacity, you will initially be based in our Melbourne office, reporting
to the Chief Executive Officer of AECOM (your Manager).

The Company is a global company and as such project work may require you to
travel to other locations within Australia or overseas and/or perform work for
any of AECOM’s related entities as may be necessary for the proper performance
of your duties.

3.     Remuneration

The Company will pay to you a Total Fixed Remuneration (TFR) per annum as
detailed below. This TFR covers all work required to be carried out by you in
your position. Your TFR includes an annual base salary plus compulsory
superannuation contributions, as well as the total cost (including consequential
fringe benefits tax) of all other benefits provided to you and as may be agreed
between you and the Company from time to time.

Annual Base Salary (Gross)                     AUD $1,042,500, subject to the
deduction of applicable taxation

(the equivalent of US$750,000 per annum, based on an exchange rate of 1:1.39
(USD:AUD)); the Company will examine the currency exchange rate in our around
January of each year starting in January 2022 or as otherwise mutually agreed or
as determined by the Compensation/Organization Committee of the AECOM Board of
Directors (the “Compensation Committee”).

The Base Salary may be subject to temporary salary reductions consistent with
any policy or similar actions as applicable to executive officers of AECOM
generally. Any reduction in Base Salary will be set out in a variation letter to
this Agreement which will be executed by the parties in writing.

The Company undertakes and guarantees to you that it will pay to you the TFR
identified in this Agreement, which is an amount of annual earnings in relation
to the performance of work during your period of employment and which exceeds
the high-income threshold. You accept and agree to this undertaking and the
amount of earnings specified in the base salary and remuneration and, as a
result, agree that no modern award applies to you during your employment with
the Company. This undertaking constitutes a guarantee of annual earnings for the
purpose of section 330 of the Fair Work Act 2009 (Cth).

From time to time, costs associated with your remuneration (including fringe
benefits tax liability or superannuation contributions) may alter. If this
occurs, the Company may at its sole discretion (subject to legislative
obligations) change components of your remuneration package, including base
salary, so as to have the effect that the total



Page 1 of 10





Initials



--------------------------------------------------------------------------------

cost to the Company of providing the components of the package is equivalent to,
and does not result in any increase to, the TFR.

You will be eligible to participate in the AECOM Executive Incentive Plan
(Incentive Plan) as in effect from time to time, with a 2021 fiscal year target
award opportunity of up to 110% of Base Salary. The Company’s determination of
whether or not to pay you any amount under the plan, the eligibility criteria
for and the amount and timing of such incentive payment will be determined by
the Compensation Committee in its sole discretion subject to your achievement of
performance goals and the terms of the Incentive Plan. You have no contractual
right to receive an incentive payment and the rules of the Incentive Plan do not
form part of this Agreement. The Company reserves the right to vary, amend,
discontinue or withdraw the Incentive Plan at any time it deems fit, at its sole
discretion, including to cap or limit the amount of any payment to you and for
any changes to have retrospective effect. If your employment under this
Agreement is terminated, or if you are serving any period of notice of
termination as at the payment date, you are not entitled to any payment pursuant
to the Incentive Plan or part thereof.

You will also be eligible to participate in AECOM’s employee benefit plans as in
effect from time to time that are available to other executive officers of
AECOM, including AECOM’s Change in Control Severance Policy for Key Executives
and AECOM’s Senior Leadership Severance Plan (the “Pre-CIC Severance Plan”), as
in effect from time to time. No such plans form part of this Agreement. The
Company reserves the right to vary, amend, discontinue or withdraw such plans at
any time it deems fit, at its sole discretion, including to cap or limit the
amount of any payment to you under such plans and for any changes to have
retrospective effect.

The Company will pay your annual base salary on or before the 15th of each month
by electronic funds transfer into your nominated bank or building society
account.

Remuneration Review

Your TFR will be reviewed by your Manager annually taking into account your
performance and contribution, the business results of AECOM and market
conditions. Any increase in your TFR is at the sole discretion of the Company.
There is no obligation on the Company to award any increase to your TFR
following any review.

4.     Superannuation

The Company will make superannuation contributions for you at the rate required
under the Superannuation Guarantee (Charge) Act 1992 (Cth) to avoid a charge.

As AECOM manages total fixed remuneration the amount of superannuation
contributions made by the Company on your behalf may change in accordance with
future legislative changes to the compulsory superannuation contribution rate.

You may nominate a complying superannuation fund in accordance with applicable
legislation. If you do not make a nomination, the Company will make all required
superannuation contributions on your behalf to its default fund, which is
currently the AMP AECOM Australia Signature Superannuation Fund. This fund may
change at the Company’s election from time to time. A Standard Choice form must
be completed and returned upon acceptance of this offer.

If you elect the Company superannuation fund, you will be provided with
temporary salary continuance in the event of a serious injury or illness, with a
benefit of up to 75% of your superannuation salary (subject to eligibility for
benefits under the Fund being established). If eligible for benefits a three (3)
month waiting period applies. Full details will be provided upon commencement of
employment and if you make the necessary election.

5.     Hours of Work

Your weekly hours of work are 38 hours per week, Monday to Friday, plus any
reasonable additional hours as are necessary and reasonable to perform your
duties and responsibilities (not including an unpaid meal break each day). Start
and finish times should be discussed and agreed with your manager.

Your remuneration has been set at a level to compensate you for all hours
worked, including all such reasonable additional hours and you acknowledge that
no additional payment will be made for time worked in excess of 38 hours per
week.

6.     Fitness for Work

From time to time the Company may lawfully and reasonably direct you to attend a
doctor or other health professional nominated by the Company for the purpose of
having a medical examination to ascertain your fitness or capacity to undertake
your duties and/or undertake medically supervised tests (e.g. drug alcohol,
general fitness) to determine a level of “fitness for work”. Such tests may also
be required by our clients from time to time in order to fulfil contractual,
industrial or Workplace Health & Safety obligation. You authorise the Company to
obtain a copy of any reports and the results of any tests undertaken in respect
of any such medical examinations or fitness for work tests.



Page 2 of 10





Initials



--------------------------------------------------------------------------------

7.     Responsibilities

In carrying out your duties it is your responsibility to perform the duties
assigned to you to the best of your ability and knowledge; act in the Company’s
best interests and use your best efforts to promote the interests of the
Company. You are expected to comply with all lawful and reasonable directions of
the Company; all law applicable to your position and the duties assigned to you.

8.     Leave Entitlements

The leave entitlements detailed below are subject to the notice and evidence
requirements of the Fair Work Act 2009 (Cth) and/or as detailed in the Company’s
leave policy as amended from time to time which forms a lawful and reasonable
direction with which you must comply but does not form part of this Agreement.

Annual Leave - You are entitled to annual leave in accordance with the Fair Work
Act 2009 (Cth). The remainder of this paragraph summarises the key aspects of
your annual leave entitlements under the Act. You are entitled to four (4)
weeks’ paid annual leave for each year of service in accordance with the Fair
Work Act 2009 (Cth) as amended from time to time. Subject to this Agreement,
annual leave is to be taken at a time agreed to between you and the Company or,
failing agreement at a time specified by the Company. Annual leave accrues
progressively during a year of service according to your ordinary hours of work
and is cumulative.

Christmas Closure - Project commitments permitting, it is currently the practice
of the Company’s offices to close for a period of time around Christmas and New
Year. Accordingly, you may be directed by the Company to take annual leave
during any shutdown period over the Christmas/New Year period or where you have
accrued an excessive annual leave balance. You will be required to utilise your
accrued annual leave to cover the non-public holiday days during this shutdown
period. New employees with insufficient annual leave may be permitted to take
un-accrued annual leave to be re-credited in the following calendar year.

Long Service Leave - You will be entitled to long service leave in accordance
with the applicable legislation in the State or Territory that is your primary
place of employment.

Public Holidays - You are entitled to the gazetted public holidays, which fall
on your standard work days, in the State or Territory that is your primary place
of employment being the office location identified in the Position and Reporting
section of this Agreement, unless your primary place of employment changes due
to relocation at the request of the Company.

Personal/Carer’s Leave - You are entitled to personal leave in accordance with
the Fair Work Act 2009 (Cth). The remainder of this paragraph summarises the key
aspects of your personal leave entitlements under this Act. You are entitled to
ten (10) days’ of paid personal leave for each year of service. This leave can
be used in circumstances of personal illness or injury, or to provide care and
support to a member of your immediate family or a member of your household as a
result of a personal illness or injury or an unexpected emergency affecting the
member. Paid personal leave accrues progressively during a year of service
according to your ordinary hours of work and is cumulative. Where your paid
personal leave entitlement is otherwise exhausted, you are also entitled to up
to two

(2) days of unpaid carer’s leave (per occasion). On termination you are not
entitled to any payment in lieu of accrued but untaken personal leave.

Compassionate Leave – You are entitled to up to two (2) days paid compassionate
leave for each occasion where a member of your household or immediate family
passes away or contracts a personal illness or injury which poses a serious
threat to life.

Study Leave - Study leave is available for employees undertaking approved
secondary and tertiary studies in an area directly linked to your profession and
career path. Study leave of up to four (4) days per academic year may be
approved by your Manager on a case-by-case basis, and the granting of study
leave is at the Company’s sole discretion

Parental Leave – You are entitled to unpaid parental leave in accordance with
the Fair Work Act 2009 (Cth). After completing six (6) months of continuous
service you will be entitled to paid parental leave in accordance with the
Company’s Parental Leave Guide.

Community Service Leave – You are entitled to community service leave in
accordance with the Fair Work Act 2009 (Cth).

You are required to notify the Company as soon as reasonably practicable,
preferably before your usual time for commencement of work on the day of your
inability to attend work for any reason, including due to a need to take
personal leave. If requested to do so, you must supply the Company with evidence
that supports your reason to take the type of leave requested, for example, a
medical certificate or a statutory declaration.

Family and Domestic Violence Leave – You are entitled to Family and Domestic
Violence leave in accordance with the Fair Work Act 2009 (Cth) and in accordance
with the Company Family and Domestic Violence Leave Policy.



Page 3 of 10





Initials



--------------------------------------------------------------------------------

9.     Policies, Procedures and Guidelines

The Company’s policies, procedures and guidelines as prescribed, amended and
published from time to time are not incorporated into and do not form part of
this Agreement, nor do they impose contractual obligations on the Company or
give rise to contractual rights enforceable by you.

Some of the Company’s policies, procedures and guidelines, including those of
our parent company “AECOM”, such as but not limited to the Code of Conduct,
Clawback Policy, Good Working Relationships, Insider Trading, Electronic
Communications and the Safety, Health & Environment policies, place obligations
on you as an employee of the Company. Where such obligations arise, it is a
condition of your employment with the Company and under this Agreement that you
comply with these obligations as a lawful and reasonable direction issued to you
by the Company.

You are also obliged under this Agreement to undertake related training in
relation to such policies, procedures and guidelines as requested from time to
time.

Policies, procedures and guidelines may be added to, modified or withdrawn at
any time and in the event that there is a conflict between this Agreement and
the policies, procedures and guidelines this Agreement will prevail. Failure to
comply with the Company’s policies, procedures and guidelines may be taken into
account in assessing your performance and your conduct as an employee. Conduct
which is in breach of policies, procedures or guidelines or refusing to
undertake training in relation to policies, procedures or guidelines, may in
particular cases justify disciplinary action, up to and including termination of
employment without notice or without payment in lieu of notice. You should
therefore ensure that you are familiar with the Company’s policies, and
procedures and guidelines, which can be obtained from the company’s intranet,
your Manager or the Human Resources team.

10.    Company Equipment

All equipment provided to you by the Company during your employment, including
mobile phones, BlackBerry/PDA devices and computers remain the property of the
Company and must be returned to the Company upon the end of your employment.

11.    Privacy

For the purpose of this clause, “personal information”, including “health
information” and “sensitive information” have the same meaning as in the Privacy
Act 1988 (Cth).

You consent to the Company, its related entities and each person to whom you
have disclosed personal information, collecting, using and disclosing personal
information for any purpose relating to their business or your employment in
accordance with the Privacy Act 1988 (Cth). Information concerning your
employment may be shared, when required for a direct business purpose or as
instructed by a government agency or court order.

12.    Conflict of Interest

You represent and acknowledge that the offer and acceptance of employment with
the Company will not place you or have the potential to place you in a situation
of conflict of interest or duty or potential of conflict of interest or duty
with the offered position. If you have any legal or contractual obligation which
may preclude or impose restrictions on your potential employment with the
Company, you must disclose this to the Company prior to your acceptance.

During your employment you must not allow a situation to arise which places you
in a situation, or potential situation, of conflict of interest or duty with
your position at the Company. During your employment, you must not, without the
prior written consent of the Company, undertake any appointment or position
(including any directorship) or other paid work or time-consuming unpaid work,
or advise or provide services to, or be engaged, or associated with any business
or activity (including a business on your own account) that:

a)     results in your performing activities similar to your duties and
responsibilities under this Agreement; ;

b)     results in the business or activity competing with the Company;

c)     adversely affects the Company or its reputation; or

d)     hinders the performance of your duties.

You must not accept any payment or other benefit from any person as an
inducement or reward for any act or omission in connection with the business and
affairs of the Company or the duties assigned to you by the Company from time to
time.

If a situation arises whereby you believe you have, or have the potential to
have, a conflict of interest or duty:

a)    you must immediately advise your Manager of the situation; and

b)    you must take all reasonable steps to avoid the conflict or potential
conflict and follow all reasonable directions of your Manager in that regard.



Page 4 of 10





Initials



--------------------------------------------------------------------------------

13.    Confidentiality

During your employment and following termination of your employment, you will
keep confidential all Confidential Information. Confidential Information means
all information which is confidential to the AECOM, the Company, and their
Affiliates (collectively “AECOM Group”), including trade secrets, information
concerning the market within which the AECOM Group operates, technical
information concerning the AECOM’s products or the materials used by AECOM Group
in its business, information about the AECOM’s financial performance, customer
lists and customer information, information concerning the Company’s markets,
business projections, business plans and business forecasts concerning the AECOM
Group’s performance or likely future activity and/or any other information which
is confidential to the business affairs of the AECOM Group or its suppliers and
customers and/or employees and which is not in the public domain.

You further agree that during your employment with the Company you will not
improperly use or disclose any Executive Restricted Information which includes
proprietary or confidential information or trade secrets of any person or entity
with whom you have an agreement or duty to keep such information or secrets
confidential.

You must not during or at any time after your employment with the Company ends,
disclose or publish any Confidential Information and you must use your best
endeavours to prevent the disclosure or publication of the Confidential
Information to any person except if it falls within one of the following
exceptions:

e)     the disclosure if required by law;

f)     the prior written consent of the AECOM Group is obtained to the
disclosure; or

g)     the disclosure is in the proper performance of your duties to the AECOM
Group’s agents, employees or advisers who enter into an undertaking of
confidentiality reasonably required by the AECOM Group.

You must not make a copy or other record of Confidential Information except in
the proper performance of your duties.

You will:

a)     upon termination of your employment with the Company, or at any time at
the request of AECOM or the Company, immediately deliver to AECOM or the Company
all documents or other things in your possession, custody or control on which
any Confidential Information is stored or recorded, whether in writing or in
electronic or other form; or

b)     if requested by AECOM or the Company, instead of delivering the
Confidential Information to the AECOM or Company, destroy the Confidential
Information (in the case of data stored electronically or in other form, by
erasing it from the media on which it is stored such that it cannot be recovered
or in any way reconstructed or reconstituted) and certify in writing to AECOM or
the Company that the Confidential Information, including all copies, has been
destroyed.

14.    Intellectual Property Rights

You acknowledge that the Company is the absolute owner of all Intellectual
Property rights in the Works.

You must disclose to the Company all Works whether capable of attracting
Intellectual Property rights or not. All existing and future Intellectual
Property rights, title and interest created or developed by you in connection
with your employment (whether alone or with others and whether created during or
outside of work hours) are vested in the Company. You will undertake all acts
and things required to secure Intellectual Property rights of the Company,
including assigning to the Company all your existing and future Intellectual
Property rights in the Works (whether during or after the cessation of your
employment), applying, executing any instrument and undertaking to do all things
reasonably requested by the Company to vest the registration of title or other
similar protection to the Company and ensuring all Intellectual Property rights
in the Works become the absolute property of the Company.

You consent to any act or omission by the Company (for its own benefit) which
would otherwise constitute an infringement of your Moral Rights in all Works
created or developed by you in connection with your employment.

In this clause, the following terms have the following meanings:

“Intellectual Property” means all forms of intellectual property rights whether
registered or unregistered and whether existing under statute, at common law or
in equity throughout the world, including without limitation copyright,
registered patent, designs, trademarks and Confidential Information including
know-how and trade- secrets;



Page 5 of 10





Initials



--------------------------------------------------------------------------------

“Moral Rights” has the meaning given to it in the Copyright Act 1968 (Cth) and
includes rights of integrity of authorship, rights of attribution of authorship
and similar rights that exist or may come to exist anywhere in the world; and

“Works” means all information, ideas, concepts, improvements, discoveries and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by you or which are disclosed or made known to you, individually or in
conjunction with others, during your employment with the Company and which
relate to the Company’s business, products or services (including all such
information relating to corporate opportunities, research, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of clients or customers or their
requirements, the identity of key contacts within the client or customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks). This includes all
drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries and inventions (and in each case whether electronic or in any other
material form).

15.    Non-solicitation and Non-compete Obligations

During your employment with the Company you will be in a position to develop and
maintain relationships on behalf of the Company, with the Company and its
related entities, clients, employees, vendors, agents and other business
associates and will have access to confidential information, including
commercially sensitive, conceptual, financial and structural knowledge of the
Company. On this basis, you acknowledge that certain restrictions are necessary
for the protection of the Confidential Information, the reputation and goodwill
of the Company and apply during your employment and when your employment with
the Company ceases.

In consideration of the TFR provided to you under this Contract, you agree that
during your employment and for one (1) year following termination of your
employment you will not:

a)     canvass, solicit, entice or otherwise induce any employee or contractor
of the Company to act in breach of their contract with the Company or to leave
the employment of or end their engagement with the Company (as applicable); or

b)     induce, encourage or solicit any of the Company’s clients, suppliers or
candidates with whom you have had dealings and influence over in the preceding
twelve (12) months, to end or restrict their trade or commercial relationship
with the Company.

Each restriction described in this letter (above and under the heading of
Non-solicitation and Non-compete Obligations) are separate, distinct and
severable from the other restrictions. If any such restriction is found to be
unenforceable in whole or in part, such unenforceable restriction will be
severed from this letter and the enforceability of the remainder of the
restrictions and any other restriction will not be affected.

16.    Acknowledgements

You agree that each of the restraints are reasonable in their extent (as to
duration, geographical area and restrained conduct) having regard to the
legitimate business interests of the Company and go no further than is
reasonably necessary to protect the ongoing business and goodwill of the
Company.

You also acknowledge that you have sought professional advice in relation to the
contents of this Contract including the restraints set out at paragraphs (a) to
(b) in clause 15 above.

You acknowledge that any breach by you of your obligations under this Agreement
with respect to Confidentiality, Intellectual Property Rights and Non-poaching
and Non-compete Obligations will be regarded as very serious matters by the
Company, may result in you being dismissed immediately without any entitlement
to notice or pay in lieu of notice; and/or may result in the Company seeking an
injunction against you as you acknowledge that damages may not be an adequate
remedy in such circumstances.

17.    Termination of Employment

You are required to give three (3) months’ written notice of resignation. The
Company may terminate your employment by giving you three (3) months’ written
notice.

The Company may elect to pay out all of the notice period or provide a
combination of part notice and part payment in lieu of notice. Payments in lieu
of notice are calculated on the basis of your usual weekly remuneration.

The Company may terminate your employment immediately and without notice or
without payment in lieu of notice if you engage in any of the following conduct
that, in the Company’s opinion, justifies your summary dismissal, which includes
but is not limited to:



Page 6 of 10





Initials



--------------------------------------------------------------------------------

a)     serious misconduct (including, but not limited to theft, fraud or
assault);

b)     gross negligence or otherwise being incompetent in the performance of
your position;

c)     committing a serious or persistent breach of the terms of this Agreement;

d)     engaging in conduct that causes a serious risk to health or safety;

e)     breaching fit for work requirements;

f)     refusing to carry out a lawful and reasonable direction;

g)     becoming bankrupt;

h)     being restricted from performing your duties due to breach of any
restraint provision with a former employer or failing to obtain any required
visas, work permits, licences, registrations, or memberships;

i)      committing a crime which in the reasonable opinion of the Company, may
either seriously impact on your ability to perform your duties or is likely to
significantly damage the reputation or business of the Company; and/or

j)      breaching the Confidentiality, Intellectual Property Rights, and/or
Non-poaching and Non-compete Obligations provisions of this Agreement.

On either party giving notice of termination, the Company may, in its absolute
discretion and for all or part of the notice period require you to perform
duties different to those duties which you performed during your employment,
only some of your duties, or no duties at all, which you agree will not
constitute a repudiation of this Agreement. During any such period, you will
remain an employee of the Company, you must remain ready, willing and able to
perform any duties as required by the Company, and except as specified in this
clause, all terms and conditions of this Agreement will continue to apply to
you.

18.    Right to Deduct

You expressly authorise and agree that the Company may deduct from your salary
any money and costs:

a.     as overpayments made by the Company to you including, without limitation,
due to any payroll or other administrative error or mistake, because of
unauthorised absences where you have not accrued such entitlement or negative
leave balances;

b.     directly incurred by the Company as a result of your voluntary private
use of particular property of the Company including, for example, the cost of
items purchased on a corporate credit card for personal use, the cost of
personal calls on a Company mobile phone or the cost of petrol purchased for the
private use of a Company vehicle;

c.     if you fail to give the required notice to the Company, being an amount
not exceeding the amount you would have been paid under this Agreement in
respect of your period of notice less any period of notice actually given by you
to the Company; and

d.     for which the Company is legally entitled to deduct, or which you have
specifically asked the Company to deduct from your wages and that is for your
benefit, including, for example, salary sacrifice payments, reimbursable
relocation expenses, and gym membership or health insurance fees.

Where the Company has a right to deduct monies from your salary and a written
authority from you is required, you undertake to provide this authority as
requested by the Company.

19.    General Provisions

In this Agreement, a reference to the Company includes the Company’s related
entities.

Your obligations under this Agreement concerning Return of Property,
Confidentiality, Intellectual Property Rights, Non-poaching and Non-compete
Obligations, Acknowledgements and this clause continue after termination of this
Agreement and your employment.

This Agreement supersedes and replaces all prior representations and agreements
concerning your employment with the Company. Any change to this Agreement must
be agreed between you and the Company and in writing.

The failure by the Company to insist on performance of any term of this
Agreement is not a waiver of its right at any later time to insist on
performance of that or any other terms of this letter.

Each provision of this Agreement is separable from the others and the severance
of a provision does not affect the remainder of the Agreement.

This Agreement is governed by the laws of the State of Victoria.



Page 7 of 10





Initials



--------------------------------------------------------------------------------

You acknowledge that you have the right to seek legal advice in relation to this
Agreement.

20.    Acceptance of Offer

Please sign below (and initial each page) the duplicate copy of this Agreement
to signify your understanding and acceptance of the terms and conditions of your
appointment with the Company. The AECOM Code of Conduct and the AECOM Global
Ethical Business Conduct policies enclosed with this Agreement are important to
us as they  guide our professional behaviour. By signing this Agreemen,t you
also acknowledge you have received, read and understand your obligations arising
out of these policies and agree to comply  with them during, and if applicable
after, your employment with AECOM.

I understand, acknowledge and accept the terms and conditions of employment with
the Company.



Signed by

Lara Poloni









Signature:

/s/ Lara Poloni









Date:

10/19/20









On behalf of AECOM:









Signed by

/s/ Steven A. Kandarian



Steven A. Kandarian



Chairman of the Compensation and Organization Committee







Date:

9/29/20







Page 8 of 10





Initials



--------------------------------------------------------------------------------

Doc2_extractpdf_page_1.gif [acm-20200930xex10d33003.jpg]

IMPORTANT INFORMATION ABOUT YOUR PAY AND CONDITIONS FAIR WORK LAWS minimum
entitlements for all employees Includes the National Employment Standards AWARDS
set minimum pay and conditions for an Industry or occupation cover most
employees In Australia ENTERPR ISE AGREEMENTS set minimum pay and conditions for
a partleular workplace negotiated and approved through formal process £
EMPLOYMENT CONTRACTS provide additional conditions for an lndMdual employee
can't reduce or remove minimum entitlements d Rnd your award at
www.falrwork.gov.au. Check If your workplace has an enterprise agreement at
www.fwc.gov.au/agreements @ PAY Iii NATIONAL MINIMUM WAGE FROM 1 JULY 2019
$19.49/hour fulHlme or part-time $24.36/hour casual use our free calculators to
check your pay, leave and termination entitlements at: This Is the adult rate
for employees with no award or enterprise agreement. Lower rates may aj:ply to
Juniors, apprentlees and employees with disability. Q} NATIONA L EMP LOYMENT
STANDARDS www.falrwork.gov.au/pact These are minimum standards for all
employees. Rules and exclusions may apply. Your award or agreement may provide
more. Rnd more Information on the National Employment Standards at
www.falrwork.gov.au/NES Full-time and part-time employeesCasual employees Annual
leaveX (sick or carers leave) carer's leave occaSlon Family & domestic violence5
days unpaid leave per 12 months5 days unpaid leave per 12 months leave community
service leave1O days paid leave with make-up pay+ unpaid leave asUnpaid leave as
required Jury servicerequired management actlVl lesIn the actMty and
territories) Parental leave12 months unpaid leave for regular ellglt:le after 12
months12 months unpaid leave - can extend up to 24 months wlhand systematic
casuals - can extend employment employer's agreementup to 24 months with
employer's agreement Full-time employees - 38 hours per week+ reasonat:le
additional hours Maximum hours of workPart-time and casual employees - 38 hours
or employee's ordinary weekly hours (whichever Is less) + reasonable additional
hours A paid day off lfyoU'd normally work. If asked to work youAA unpaid day
off. If asked to work Public holidayscan refuse, If reasonable to do soyou can
refuse, If reasonable to do X Notice of termination1-5 weeks notice (or pay
Instead of notice) based on length of employment and age X ellglt:le after 12
months4-16 weeks pay based on length of employment employment *Appllcntions h<M?
been made ro the High Court ta appeal a reanr dedslan on themethod of acrrulng
and ll1king paid pe15onallmtrr leaveundef rhe1/ational Employmenc standards.
7hi< t/ooJment rurrenrly IT'f/eCr5 the smte of the /aW as Itapplies ro affected
employees, /'Jut i< subject ro any changes at /aW. For details see
www.faltworlt.gov.aut/eave/s /ck-and< arers./eave







--------------------------------------------------------------------------------

Doc2_extractpdf_page_2.gif [acm-20200930xex10d33004.jpg]

FairWork OMBUDSMAN Fair Work Inform at ion Statement Employers must give this
document to new employees when they stall work IMPORTANT INFORMATION ABOUT YOUR
PAY AND FLEXI Bl LITY After 12 months employment, you can make a written request
for flexible worldngarrangements If you're 55 or over, a carer, have a
disability, are experiencing Violence from a family member (or are supporting a
family or household member who Is), or are the parent of, or have caring respon
sibilities for, a child of school age or younger. This Includes employees
returning from parental or adoption leave asking to work part-time to care for
the child. Your employer must respond In writing within 21 days. They can only
say no on reasonable buslness grounds. You and your employer can also negotiate
an individual flexlblllty arrangement. This would change how certain terms In
your award or enterprise agreement apply to you. An Individual flexibility
arrangement must be a genuine choice - It can't be a condition of employment-and
It must leave you better off overall. Find out more at: www.faiiw ork.gov.au/fl
exibility DID YOIU KNOW? You can create a free My account to save your workplace
InformationIn one place at: www.fairwork.gov.au/register You can find free
onllne courses to help you start a new Job or have difficult conversations at
work, visit: www.fairwork.gov.au/lea rning The Record My Hours app makes it
quick and easy to record the hours you work. It's free on the App Store and
Google Play. !Ir EN DING EMPLOYMENT When your employment ends, your flnal pay
should Include all outstanding entitlements, such as wages and unused annual
leave and long ser.lce leave. You may be entitled to notice of termination, or
pay Instead of notice. If you're dismissed for serious misconduct, you're not
entitled to notice. If you resign you may have to give your employer notice. To
check If notice Is required and what should be In your final pay visit:
www.fairwork .gov.au/ ending-employment If you think your dismissal was unfair
or unlawful, you have 21 calendar days to lodge a claim with the Fair Work
Commission. Rules and exceptions apply. Rnd out more at:
www.faiiwork.gov.au/terminatio n 1(1) PROTECTIONS AT WORK All employees have
protections at work. You can't be treated differently or worse because you have
or exercise a workplace right, for example, the right to request flexible
working arrangements, take leave or make a complaint or enquiry about your
employment. You have the right to Join a union or choose not to, and to take
part In lawful lnc:fustrlal activity or choose not to. You also have protections
when temporarily absent from work due to Illness or Injury, from discrimination,
bullying and harassment, coercion, misrepresentation, sham contracting, and
undue Influence or pressure. Find out more at: www.fairwork.gov.au/pro tections
AGREEMENT MAKING Enterprise agreements are negotiated between an employer, their
employees, and any employee representatives (e.g a union). Thls process Is
called 'bargaining and has to follow set rules. The Fair Work Commission checks
and approves agreements. For Information about making, varying, or terminating
an enterprise agreement visit: www.fwc.g ov.au/agreement s 0T RAN SFER OF
BUSINESS If a transfer of business occurs, your employment with your old
employer ends. If you're employed by the new employer within three months to do
the same (or similar) Job, some of your entitlements might carry over to the new
employer. This may happen If, for example,the business Is sold or work Is
outsourced. Rnd out more at: www.fairwork.gov.au/tran sf er-of-business ro.nOo;i
RIGHT OF ENTRY Union officials with an entry permit can enter the workplace to
talk to workers that they're entitled to represent, or to Investigate suspected
safety Issues or breaches of workplace laws. They must comply with certain
requirements, such as notifying the employer, and can Inspect or copy certain
documents. Strict privacy rules apply to the permit holder, their organisation
and your employer. Find out more at: www.fw c.go v.au/ entry-permit s FAIR WORK
O MB U DSMAN WHO CAN HELP? FA I R WORK COM M ISSION Information and advice about
pay and entitlements free calculators, templates and onllne courses help
resolving workplace Issues Investigates and enrorces breaches of workplace laws.
www.faiiwork.gov.au -13 13 94 hears clalms of unfair dismissal, unlawful
termination, bulli,lng, discrimination or 'adverse action' at work approves,
varies and terminates enterprise agreements Issues entry permits and resolves
Industrial disputes. www.fwc.g ov.au - 1300 799 675 If you work In the
commercial building Industry the AustralIan Building and Construction Commission
can help. www.abcc.gov.au - 1800 003 338





--------------------------------------------------------------------------------